Exhibit 10(xx)

LOGO [g24091ex10xxpg001.jpg]

CONFIDENTIAL

September 26, 1996

Mr. Gregory L. Curl

Vice Chairman

Boatmen’s Bancshares, Inc.

One Boatmen’s Plaza

800 Market Street

Post Office Box 236

St. Louis, Missouri 63166-0236

Dear Mr. Curl:

This letter confirms our agreement regarding your terms of employment with
NationsBank following the merger of NationsBank and Boatmen’s Bancshares, Inc.
As you know, we anticipate the closing of the merger will be completed in
January 1997. The terms of your employment outlined below will become effective
upon the closing of the merger.

Base Salary; Annual Incentive. Your initial annual base salary will be $600,000.
Your base salary will be reviewed periodically and may be increased (but not
decreased) in the discretion of the Compensation Committee of the Board of
Directors. You will also be entitled to receive an annual incentive. The amount
of your incentive will not be less than $300,000 per year for the years 1997
through 1999 and will be commensurate with the bonuses of other executives with
substantially similar levels of responsibility.

Restricted Stock Award. Upon the closing of the merger, you will be awarded
50,000 shares of restricted NationsBank common stock pursuant to the NationsBank
Key Employee Stock Plan. The award of restricted stock will be an exempt
acquisition under Section 16(b) of the Securities Exchange Act of 1934. You will
become vested in the restricted stock in accordance with the following schedule
so long as you are employed with NationsBank on the following dates:



--------------------------------------------------------------------------------

Mr. Gregory L. Curl

Page 2

September 26, 1996

 

Vesting Date

        Shares Vested

January 1, 1998

     15,000

January 1, 1999

     15,000

January 1, 2000

     20,000

Supplemental Executive Retirement Plan. You will be entitled to participate in
the NationsBank Supplemental Executive Retirement Plan (the “NationsBank SERP”).
The NationsBank SERP has a target retirement benefit of 60% of your final five
year average compensation offset by any defined benefit pension benefits
received by you from any other sources, including the Boatmen’s Retirement Plan
for Employees, the Boatmen’s Supplemental Retirement Plan, the NationsBank
Pension Plan, the NationsBank Supplemental Retirement Plan, the retirement
income plan of any of your previous employers under which you have a vested
accrued benefit and Social Security (in each case other than Social Security,
excluding any pension benefits attributable to your own employee contributions).
The NationsBank SERP also provides a surviving spouse’s benefit equal to 75% of
your benefit. You will receive credit for your service and compensation with
Boatmen’s for purposes of determining your NationsBank SERP benefit. Your
accrued benefits under the Boatmen’s Retirement Plan for Employees and the
Boatmen’s Supplemental Retirement Plan as of the effective date of the merger
will not be reduced, and the methods of payment available to you under those
plans will be preserved.

Other Benefits. You will be entitled to receive other employee benefits
commensurate with those provided to other senior executives of NationsBank.

In accordance with the provisions of your Employment Agreement with Boatmen’s
Bancshares, Inc. dated January 30, 1996 (the “Employment Agreement”), subject to
the merger becoming effective, NationsBank agrees to be bound by the terms of,
and to assume the obligations of the “Company” under, the Employment Agreement
(including the obligations of the Company under Article 7 of the Employment



--------------------------------------------------------------------------------

Agreement) upon the effective date of the merger. Your new position will be Vice
Chairman - Corporate Development, reporting directly to the Chief Executive
Officer, and serving on the Executive Management Committee. In addition,
NationsBank agrees that the contemplated merger of Boatmen’s and NationsBank, if
consummated, constitutes a Change in Control within the meaning of the
Employment Agreement. Further, NationsBank will not apply the provisions of
Section 4.11 of the NationsBank SERP or Section 14.2 of the NationsBank Key
Employee Stock Plan (or any similar provisions contained therein) to reduce any
amounts payable to you under this letter agreement or the Employment Agreement
unless and until it receives your written consent to such a reduction.

Please confirm that the terms of your employment outlined above accurately
reflect our agreement by signing both copies of this letter. You should keep one
copy of this letter with your important papers and return the other signed copy
to me.

Sincerely,

 

/s/ C. J. Cooley

C. J. Cooley

Acknowledged and Agreed To:

 

/s/ Gregory L. Curl

Gregory L. Curl